DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
A preliminary amendment to the claims, filed 6/24/2022, is acknowledged. Claims 1-17 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one additional element selected from the group consisting of Al at up to 2%, Pd 4-6 %, or Pt 4-6%.”  The term “or” renders the limitation indefinite as it is unclear what group of elements is being selected from, for example, if the “at least one additional element selected from the group consisting of” is limited to Al and Pd or Al, Pd, and Pt. Claims 2-17 are indefinite based on their dependency.  For the purposes of examination, the limitation will be interpreted as: “at least one additional element selected from the group consisting of Al at up to 2%, Pd 4-6 %, and Pt 4-6%” and thus selected from one or more of Al, Pd, and Pt.
Claim 6 requires “wherein said at least one additional element is limited to Ru at 0.5-1.0%,” however, Claim 4 from which it depends requires “wherein said at least one additive is limited to Ir up to 1%.”  Claim 4 limits the “at least one additive to increase hardness selected from the group consisting of Co, B, Ru and Ir” as recited in parent claim 1 to only Ir, and therefore, excludes Ru.  As a result, claim 6 is indefinite because it is unclear what elements are required or excluded from the composition.
Claim 14 recites “wherein said additional element is limited to B 0.5 – 1.0 % and Ir up to 1%,” however, Claim 1 recites “additional element” as being selected from the group consisting of Al, Pd, and Pt.  Therefore, the claimed composition is indefinite because it is unclear if Claim 14 limits the “additional element” or limits the “additive” element of Claim 1 selected from the group consisting of Co, B, Ru, and Ir.  Additionally, it is unclear if the phrase “is limited to” requires the presence of both B and Ir or, as in Claim 1, at least one of B and Ir. Claim 15 is also indefinite based on its dependency.
Claim 16 recites “wherein said additional element is limited to B 0.5 – 1.0 % and Ru up to 1%,” however, Claim 1 recites “additional element” as being selected from the group consisting of Al, Pd, and Pt.  Therefore, the claimed composition is indefinite because it is unclear if Claim 146 limits the “additional element” or limits the “additive” element of Claim 1 selected from the group consisting of Co, B, Ru, and Ir.  Additionally, it is unclear if the phrase “is limited to” requires the presence of both B and Ru or, as in Claim 1, at least one of B and Ru. Claim 17 is also indefinite based on its dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 requires “wherein said at least one additional element is limited to Ru at 0.5-1.0%,” however, Claim 4 from which it depends requires “wherein said at least one additive is limited to Ir up to 1%.”  Claim 4 limits the “at least one additive to increase hardness selected from the group consisting of Co, B, Ru and Ir” as recited in parent claim 1 to only Ir, and thus excludes Ru.  As a result, Claim 6 fails to include all of the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2216495)(cited on IDS) in view of Bacon et al. (GB 2279662)(cited on IDS).
With respect to Claim 1, Otto teaches a gold alloy with improved resistance to tarnishing comprising a composition, in weight%, as follows (p.1, col. 1, ln. 15-32; col. 2, ln. 45-55):

Claim 1
Otto
Au
25
25-50
Cu
45-60
15-55
Zn
15-21
3-30
At least one additional element
Al: ≤ 2
Pd: 4-6
Pt: 4-6
Al: ≤ 5
1-10 Pd and/or Pt
At least one additive element
Co: ≤ 4
B: ≤ 4
Ru: ≤ 4
Ir: ≤ 4
-


Thus, Otto teaches a gold alloy with compositional ranges overlapping the instantly claimed ranges of Au, Cu, Zn, Al, Pd, and Pt but is silent as to the addition of one or more selected from Co, B, Ru, and Ir.  Otto does, however, teach the addition of minor alloying elements to tailor the properties of the alloy, for example, improved hardness. (p. 2, col. 1, lns. 2-6).
Bacon teaches a gold alloy suitable for jewelry with improved hardness and which does not show undesirable grain growth nor soften at soldering temperatures. (p. 3, lns. 1-14).  Bacon further teaches the addition of 0.01-3.0 wt% each of one or a combination of Ir, Ru, and B. (p. 4, ln. 1-9).
Thus, Otto and Bacon are both drawn to gold alloys which may comprise the addition of minor alloying constituents to modify the properties of the alloy, for example, improved hardness.  It would have been obvious to one of ordinary skill in the art to modify the gold alloy of Otto to include 0.01-3.0 wt% of one or more of Ru, B, and Ir, as taught by Bacon, in order to obtain a gold alloy with desired properties, for example, improved hardness, resistance to undesirable grain growth, and/or resistance to softening at soldering temperatures.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  
Finally, one of ordinary skill in the art would recognize that an alloy comprising 25% gold is, by definition, a 6 karat gold alloy.  In addition, one of ordinary skill in the art would recognize that a gold alloy would be castable, that is, capable of being cast.  Moreover, as Otto teaches a gold alloy with substantially overlapping composition it would be expected to be capable of the same applications. See MPEP 2112.
Claim 3 recites “wherein said at least one additive is limited to Co up to 4%, B 0.5 – 1.0 %, and Ru 0.5 – 1.0 %” is interpreted as requiring one or more of Co, B, and Ru and excluding Ir.  Claims 4-6, 8-9, 11-12, 14, and 16, which also recite the term “limited to” are similarly interpreted to exclude non-recited elements from the respective “additional element” and/or “additive” groups.
With respect to Claim 3, Otto in view of Bacon teach an alloy as in claim 1 comprising one or both of B and Ru. (see rejection of Claim 1 above).  Therefore, the combination is deemed to teach an alloy with compositional ranges overlapping the instantly claimed ranges. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claim 4, Otto in view of Bacon teach an alloy comprising Ir up to 3 wt%. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claim 6, Otto in view of Bacon teach an alloy comprising Ru up to 3 wt%. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claims 8-9, Otto in view of Bacon teach an alloy wherein the at least one additional element may be limited to Pd in a content of 1-10 wt% and the at least one additive may be limited to up to 3% Ru. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claims 11-12, Otto in view of Bacon teach an alloy wherein the at least one additional element may be limited to Pd in a content of 1-10 wt% and the at least one additive may be limited to up to 3% Ru. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claim 14, the limitation “wherein said additional element is limited to B 0.5 – 1.0 % and Ir up to 1%” is interpreted as requiring one or more of B and Ir.  Otto in view of Bacon teach an alloy as in claim 1 comprising up to 3 wt% of one or both of B and Ir. (see rejection of Claim 1 above).  Therefore, the combination is deemed to teach an alloy with compositional ranges overlapping the instantly claimed ranges. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claim 16, the limitation “wherein said additional element is limited to B 0.5 – 1.0 % and Ru up to 1%” is interpreted as requiring one or more of B and Ru.  Otto in view of Bacon teach an alloy as in claim 1 comprising up to 3 wt% of one or both of B and Ir. (see rejection of Claim 1 above).  Therefore, the combination is deemed to teach an alloy with compositional ranges overlapping the instantly claimed ranges. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claims 2, 7, 10, 13, 15, and 17, Otto teaches that the gold alloy “may easily be adapted to the desired requirements with respect to the color of gold.” (p. 1, col. 1, ln. 19-22).  Thus, it would have been obvious to one of ordinary skill in the art to modify the gold alloy of Otto in view of Bacon to achieve a desired color, including that recited in Claims 2, 7, 10, 13, 15, and 17, with a reasonable expectation of success.  In the alternative, as Otto in view of Bacon teach a gold alloy with substantially the same composition it would necessarily be expected to result in an alloy with the same color. MPEP 2112.01.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735